Fisher, J.,
delivered the opinion of the court.
This case comes into this court by appeal from a decree of the Vice Chancery Court, holden at Monticello, refusing leave to the complainants to file an amended bill, and dismissing the original bill.
The cause was once before in this court, upon an appeal from a decree of the vice chancellor overruling a demurrer to the original bill. That decree was reversed, with leave however to the complainants, if they were able to do so, to amend their bill. Upon the cause being remanded, an amended bill was prepared in due time, setting forth a valid transfer of the judgment specified in the original bill to the complainants; but the vice chancellor refused to permit it to be filed, and thereupon, on motion of the defendants, dismissed the original bill.
The only question for decision is, whether the refusal of the vice *51chancellor to permit the amended bill to be filed and become part of the pleadings in the cause, can be assigned as error in this court.
It is true that amendments are, to a great extent, under the discretion of the court; but this means a sound judicial discretion, exercised for the purposes of justice, and of bringing the merits of the controversy fairly before the court. The court may, in the exercise of a sound discretion, take into consideration the laches of the party asking leave to make the amendment; the delay which the amendment may produce to the other party, and the costs attending the same. These are almost the only reasons which can operate to induce a court to refuse a meritorious amendment. None of which, except that of costs, can have the least influence in this case, for the reason that it is manifest that the defendants owe the judgment to some one, and the object of the amendment is, to show that they owe the debt to the complainants.
Decree reversed, amendment allowed, and cause remanded.